1
2
3                                                               JS-6
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    LEVI ROCKEFELLER,                       Case No. 2:19-cv-06858-DOC (GJS)
12                 Petitioner
13            v.                               JUDGMENT
14    LOS ANGELES COUNTY
      SHERIFFS DEPARTMENT,
15
                   Respondent.
16
17
18
19      Pursuant to the Court’s Order: Summarily Dismissing Petition; And Denying A
20   Certificate Of Appealability,
21
22      IT IS ADJUDGED THAT the above-captioned action is dismissed without
23   prejudice.
24
25   DATE: October 22, 2019              __________________________________
                                         DAVID O. CARTER
26                                       UNITED STATES DISTRICT JUDGE
27
28
